Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.



Group I. Claims 1 and 6-12, drawn to a particular single layer nucleic acid carrier comprising five monomers, wherein each monomer comprises: a particular first and a second oligonucleotide; wherein a central portion of each of the first and second oligonucleotides is complementary to each other, forming a double-stranded region, wherein the two terminal portions of the first oligonucleotide are not complementary to the two terminal portions of the second oligonucleotide, forming four terminal arms; wherein the first terminal arm of the first monomer is conjugated to a terminal arm of the second monomer, the second terminal arm of the first monomer is conjugated to a terminal arm of the third monomer, the third terminal arm of the first monomer is conjugated to a terminal arm of the fourth monomer, and the fourth terminal arm of the first monomer is conjugated to a terminal arm of the fifth monomer, forming a single layer nucleic acid carrier having twelve peripheral terminal arms; and at least one particular targeting agent conjugated to at least one peripheral terminal arm, wherein when the at least one targeting agent is a particular miRNA, the nucleic acid carrier comprises at least one different targeting agent.

Group II.  Claim 2, drawn to a particular 1.5 layer nucleic acid carrier comprising eleven monomers, wherein each monomer comprises: a first and a second oligonucleotide; wherein a central portion of each of the first and second oligonucleotides is complementary to each other, forming a double-stranded region,  wherein the two terminal portions of the first oligonucleotide are not complementary to the two terminal portions of the second oligonucleotide, forming four terminal arms; wherein the first terminal arm of the first monomer is conjugated to the first terminal arm of the second monomer, the second terminal arm of the first monomer is conjugated to the first terminal arm of the third monomer, the third terminal arm of the first monomer is conjugated to the first terminal arm of the fourth monomer, and the fourth terminal arm of the first monomer is conjugated to the first terminal arm of the fifth monomer; wherein the second terminal arm of the second monomer is conjugated to the first terminal arm of the sixth monomer, the second terminal arm of the third monomer is conjugated to the first terminal arm of the seventh monomer, the second terminal arm of the fourth monomer is conjugated to the first terminal arm of the eighth monomer, the second terminal arm of the fifth monomer is conjugated to the first terminal arm of the ninth monomer, the third terminal arm of the second monomer is conjugated to the first terminal arm of the tenth monomer, and the third terminal arm of the third monomer is conjugated to the first terminal arm of the eleventh monomer, forming a 1.5 layer nucleic acid carrier having 24 peripheral terminal arms; and at least one targeting agent conjugated to at 

Group III.  Claim 3, drawn to a particular two layer nucleic acid carrier comprising 17 monomers, wherein each monomer comprises: a first and a second oligonucleotide; wherein a central portion of each of the first and second oligonucleotides is complementary to each other, forming a double-stranded region, wherein the two terminal portions of the first oligonucleotide are not complementary to the two terminal portions of the second oligonucleotide, forming four terminal arms; wherein the first terminal arm of the first monomer is conjugated to the first terminal arm of the second monomer, the second terminal arm of the first monomer is conjugated to the   first terminal arm of the third monomer, the third terminal arm of the first monomer is conjugated to the first terminal arm of the fourth monomer, and the fourth terminal arm of the first monomer is conjugated to the first terminal arm of the fifth monomer; wherein the second terminal arm of the second monomer is conjugated to the first terminal arm of the sixth monomer, the second terminal arm of the third monomer is conjugated to the first terminal arm of the seventh monomer, the second terminal arm of the fourth monomer is conjugated to the first terminal arm of the eighth monomer, the second terminal arm of the fifth monomer is conjugated to the first terminal arm of the ninth monomer, the third terminal arm of the second monomer is conjugated to the first terminal arm of the tenth monomer, the third terminal arm of the third monomer is conjugated to the first terminal arm of the eleventh monomer, the third terminal arm of the fourth monomer is conjugated to the first terminal arm of the twelfth monomer, the third terminal arm of the fifth monomer is conjugated to the first terminal arm of the thirteenth monomer, the fourth terminal arm of the second monomer is conjugated to the first terminal arm of the fourteenth monomer, the fourth terminal arm of the third monomer is conjugated to the first terminal arm of the fifteenth monomer, the fourth terminal arm of the fourth monomer is conjugated to the first terminal arm of the sixteenth monomer, and the fourth terminal arm of the fifth monomer is conjugated to the first terminal arm of the seventeenth monomer, forming a two layer nucleic acid carrier having 36 peripheral terminal arms; and at least one targeting agent conjugated to at least one peripheral terminal arm, wherein when the at least one targeting agent is an miRNA, the nucleic acid carrier comprises at least one different targeting agent. 


Group IV.  Claim 4, drawn to a particular 2.5 layer nucleic acid carrier comprising 35 monomers, wherein each monomer comprises: a first and a second oligonucleotide; wherein a central portion of each of the first and second oligonucleotides is complementary to each other, forming a 

 
Group V.  Claim 5, drawn to a particular three layer nucleic acid carrier comprising 53 monomers, wherein each monomer comprises: a first and a second oligonucleotide; wherein a central portion of each of the first and second oligonucleotides is complementary to each other, forming a double-stranded region, wherein the two terminal portions of the first oligonucleotide are not complementary to the two terminal portions of the second oligonucleotide, forming four terminal arms; 
wherein the first terminal arm of the first monomer is conjugated to the first terminal arm of the second monomer, the second terminal arm of the first monomer is conjugated to the first terminal arm of the third monomer, the third terminal arm of the first monomer is conjugated to the first terminal arm of the fourth monomer, and the fourth terminal arm of the first monomer is conjugated to the first terminal arm of the fifth monomer;
wherein the second terminal arm of the second monomer is conjugated to the first terminal arm of the sixth monomer, the second terminal arm of the third monomer is conjugated to the first terminal arm of the seventh monomer, the second terminal arm of the fourth monomer is conjugated to the first terminal arm of the eighth monomer, the second terminal arm of the fifth monomer is conjugated to the first terminal arm of the ninth monomer, the third terminal arm of the second monomer is conjugated to the first terminal arm of the tenth monomer, the third terminal arm of the third monomer is conjugated to the first terminal arm of the eleventh monomer, the third terminal arm of the fourth monomer is conjugated to the first terminal arm of the twelfth monomer, the third terminal arm of the fifth monomer is conjugated to the first terminal arm of the thirteenth monomer, the fourth terminal arm of the second monomer is conjugated to the first terminal arm of the fourteenth monomer, the fourth terminal arm of the third monomer is conjugated to the first terminal arm of the fifteenth monomer, the fourth terminal 
wherein the second terminal arm of the sixth monomer is conjugated to the first terminal arm of the eighteenth monomer, the second terminal arm of the seventh monomer is conjugated to the first terminal arm of the nineteenth monomer, the second terminal arm of the eighth monomer is conjugated to the first terminal arm of the twentieth monomer, the second terminal arm of the ninth monomer is conjugated to the first terminal arm of the twenty-first monomer, the second terminal arm of the tenth monomer is conjugated to the first terminal arm of the twenty- second monomer, the second terminal arm of the eleventh monomer is conjugated to the first terminal arm of the twenty-third monomer, the second terminal arm of the twelfth monomer is conjugated to the first terminal arm of the twenty-fourth monomer, the second terminal arm of the thirteenth monomer is conjugated to the first terminal arm of the twenty-fifth monomer, the second terminal arm of the fourteenth monomer is conjugated to the first terminal arm of the twenty-sixth monomer, the second terminal arm of the fifteenth monomer is conjugated to the first terminal arm of the twenty-seventh monomer, the second terminal arm of the sixteenth monomer is conjugated to the first terminal arm of the twenty-eighth monomer, and the second terminal arm of the seventeenth monomer is conjugated to the first terminal arm of the twenty-ninth monomer,
wherein the third terminal arm of the sixth monomer is conjugated to the first terminal arm of the thirtieth monomer, the third terminal arm of the seventh monomer is conjugated to the first terminal arm of the thirty-first monomer, the third terminal arm of the eighth monomer is conjugated to the first terminal arm of the thirty-second monomer, the third terminal arm of the ninth monomer is conjugated to the first terminal arm of the thirty-third monomer, the third terminal arm of the tenth monomer is conjugated to the first terminal arm of the thirty-fourth monomer, the third terminal arm of the eleventh monomer is conjugated to the first terminal arm of the thirty- fifth monomer, the third terminal arm of the twelfth monomer is conjugated to the first terminal arm of the thirty-sixth monomer, the third terminal arm of the thirteenth monomer is conjugated to the first terminal arm of the thirty-seventh monomer, the third terminal arm of the fourteenth monomer is conjugated to the first terminal arm of the thirty-eighth monomer, the third terminal arm of the fifteenth monomer is conjugated to the first terminal arm of the thirty- ninth monomer, the third terminal arm of the sixteenth monomer is conjugated to the first terminal arm of the fortieth monomer, and the third terminal arm of the seventeenth monomer is conjugated to the first terminal arm of the forty-first monomer;
wherein the fourth terminal arm of the sixth monomer is conjugated to the first terminal arm of the forty-second monomer, the fourth terminal arm of the seventh monomer is conjugated to the first 

Group VI.  Claims 13-14, drawn to a method of inducing an immune response in a mammal comprising administering to the mammal a particular single layer nucleic acid carrier comprising five monomers, wherein each monomer comprises: a particular first and a second oligonucleotide; wherein a central portion of each of the first and second oligonucleotides is complementary to each other, forming a double-stranded region, wherein the two terminal portions of the first oligonucleotide are not complementary to the two terminal portions of the second oligonucleotide, forming four terminal arms; wherein the first terminal arm of the first monomer is conjugated to a terminal arm of the second monomer, the second terminal arm of the first monomer is conjugated to a terminal arm of the third monomer, the third terminal arm of the first monomer is conjugated to a terminal arm of the fourth monomer, and the fourth terminal arm of the first monomer is conjugated to a terminal arm of the fifth monomer, forming a single layer nucleic acid carrier having twelve peripheral terminal arms; and at least one particular targeting agent conjugated to at least one peripheral terminal arm, wherein when the at least one targeting agent is a particular miRNA, the nucleic acid carrier comprises at least one different targeting agent or a pharmaceutical composition comprising said single layer nucleic acid carrier, wherein the nucleic acid carrier comprises at least two particular targeting agents chosen from an antigen, a peptide, an antibody or fragment thereof, and an adjuvant.

a method of treating a mammal having a particular cancer comprising administering to the mammal a particular single layer nucleic acid carrier comprising five monomers, wherein each monomer comprises: a particular first and a second oligonucleotide; wherein a central portion of each of the first and second oligonucleotides is complementary to each other, forming a double-stranded region, wherein the two terminal portions of the first oligonucleotide are not complementary to the two terminal portions of the second oligonucleotide, forming four terminal arms; wherein the first terminal arm of the first monomer is conjugated to a terminal arm of the second monomer, the second terminal arm of the first monomer is conjugated to a terminal arm of the third monomer, the third terminal arm of the first monomer is conjugated to a terminal arm of the fourth monomer, and the fourth terminal arm of the first monomer is conjugated to a terminal arm of the fifth monomer, forming a single layer nucleic acid carrier having twelve peripheral terminal arms; and at least one particular targeting agent conjugated to at least one peripheral terminal arm, wherein when the at least one targeting agent is a particular miRNA, the nucleic acid carrier comprises at least one different targeting agent, wherein the nucleic acid carrier comprises at least two targeting agents chosen from an antibody, or fragment thereof, and a label.

The Groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Claim 1 is drawn to a single layer nucleic acid carrier comprising five monomers, wherein each monomer comprises: a particular first and a second oligonucleotide; wherein a central portion of each of the first and second oligonucleotides is complementary to each other, forming a double-stranded region, wherein the two terminal portions of the first oligonucleotide are not complementary to the two terminal portions of the second oligonucleotide, forming four terminal arms; wherein the first terminal arm of the first monomer is conjugated to a terminal arm of the second monomer, the second terminal arm of the first monomer is conjugated to a terminal arm of the third monomer, the third terminal arm of the first monomer is conjugated to a terminal arm of the fourth monomer, and the fourth terminal arm of the first monomer is conjugated to a terminal arm of the fifth monomer, forming a single layer nucleic acid carrier having twelve peripheral terminal arms; and at least one particular targeting agent conjugated to at least one peripheral terminal arm, wherein when the at least one targeting agent is a particular miRNA, 
Consistent with the search report, Genisphere discloses a single layer nucleic acid carrier comprising five monomers (The test device of embodiment 135, wherein the DNA dendrimer comprises: a) an one-layer DNA dendrimer that comprises from about 1-2, 2-4 or 4-8 of the first component(s), Paras. [0352)-(03531), wherein each monomer comprises: a first and a second oligonucleotide (a DNA dendrimer is constructed from DNA monomers, each of which is made from two DNA strands that share a region of sequence complementarity located in the central portion of each strand, Para. [0397]); wherein a central portion of each of the first and second oligonucleotides is complementary to each other, forming a double-stranded region, wherein the two terminal portions of the first oligonucleotide are not complementary to the two terminal portions of the second oligonucleotide, forming four terminal arms (When the two strands anneal to form the monomer the resulting structure can be described as having a central double-stranded "waist" bordered by four single-stranded "arms", Para. [0397)); wherein the first terminal arm of the first monomer is conjugated to a terminal arm of the second monomer, the second terminal arm of the first monomer is conjugated to a terminal arm of the third monomer, the third terminal arm of the first monomer is conjugated to a terminal arm of the fourth monomer, and the fourth terminal arm of the first monomer is conjugated to a terminal arm of the fifth monomer, forming a single layer nucleic acid carrier having twelve peripheral terminal arms (This waist-plus-arms structure comprises the basic DNA monomer.  The single-stranded arms at the ends of each of the five monomer types are designed to interact with one another in precise and specific ways. Base-pairing between the arms of complementary monomers allows directed assembly of the dendrimer through sequential addition of monomer layers (FIG. 3), Para. [0397]; FIG. 3 discloses a single layer dendrimer comprised of five monomers conjugated as described in the instant claim)); and at least one targeting agent conjugated to at least one peripheral

Genisphere fails to explicitly disclose a targeting agent is a miRNA.
However, Muro-Galindo teaches a targeting agent is an miRNA (The DNA-based carrier may be selected from the group consisting of a DNA dendrimer, a double-stranded DNA, a single-stranded DNA, a single-stranded hairpin DNA and multimers thereof, Para. [0009]; Nucleic acid that may be delivered by the method of the invention include synthetic and natural nucleic acid material, including DNA, RNA, transposon DNA, antisense nucleic acids, dsRNA, siRNAs, transcription RNA, messenger RNA, ribosomal RNA, small nucleolar RNA, microRNA (aka miRNA), ribozymes, plasmids, expression constructs, etc., Para. [0136]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Genisphere’s nucleic acid carrier with the teaching of Muro-Galindo’s siRNA by substituting one or more cargo of Genisphere for the siRNA as taught by Muro-Galindo for the purpose of targeting miRNA using a DNA dendrimer to deliver a miRNA capable of modulating the expression of genes associated with various diseases or disorders such as cancer.
Because Applicant’s inventions do not contribute a special technical feature when viewed over the prior art, they do not have a single general inventive concept and so lack unity of invention.
Accordingly, Groups I-VII are not so linked as to form a single general inventive concept and restriction is proper. 

Species Election

This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	

 (A) targeting agent, e.g., antigen, a peptide, an antibody or fragment thereof, an antibody-drug conjugate, a non-antibody scaffold, a label, an adjuvant, an RNA molecule, a DNA molecule, a vitamin, a protein, a fusion protein, a fusion peptide, a carbohydrate, a lipid, a polysaccharide, a lipopolysaccharide, a polymer, a virus particle, or a virus-like particle identifiable in claim 6, 
(B) a particular polymer, such as hyaluronic acid, polyargenine, polylysine, polyethylenimine (PEI), polyethyleglycol (PEG), polyglycolic acid (PGA), polylactic acid (PLA), or poly(lactic-co- glycolic acid) (PLGA) identifiable in claim 7, 
(C) a particular non-antibody scaffold such as affibody, an affilin, an anticalin, an atrimer, an avimer, a bicyclic peptide, a cys-knot, a DARPin, an FN3, a fynomer, a kunitz domain, or an O-body identifiable in claim 6, 
(D) a particular disease-associated antigen such as bacterial antigen, a viral antigen, a fungal antigen, a yeast antigen, a protozoan antigen, or prion or tumor-associated antigen to which the antibody binds identifiable in claim 7, 
(E) a particular combination of two targets identifiable in claims 8 and 17, 
(F) whether the targeting agent is an antigen or antibody identifiable in claim 9, 
(G) a particular format of antibody identifiable in claims 14 and 16.   The species are not obvious variants of each other based on the current record.
Should Applicant elected Group I, Applicant is further required to elect (A) a particular combination of targeting agents, (B) a particular miRNA targeting agent, (C) a particular polymer if the targeting agent is a polymer or (D) a particular non-antibody scaffold if the targeting agent is a non-antibody scaffold and (E) a particular disease-associated antigen to which the antibody or targeting agent binds, (F) a particular first and second targeting agents identifiable in claim 8, (G) whether the targeting agent is an antigen or antibody identifiable in claim 9. 

Should Applicant elected Group VI, Applicant is further required to elect (A) a particular combination of targeting agents identifiable in claim 13, (B) a particular miRNA targeting agent, (C) a particular two targets to which the antibody binds if the two targeting agents are antibodies. 
Should Applicant elected Group VII, Applicant is further required to elect (A) a particular combination of two targeting agents that bind to (B) a particular two targets for (C) treating a particular type of cancer identifiable in claim 17 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claims 1, 2, 3, 4, 5, 12, 13 and 15 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E. Kolker can be reached at 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644